Case: 11-60682       Document: 00512533708         Page: 1     Date Filed: 02/14/2014




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                                                         February 14, 2014
                                       No. 11-60682                        Lyle W. Cayce
                                                                                Clerk

NICOLA MILLER,

                                                  Petitioner,
v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent.



                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                BIA No. A079 088 319


Before BENAVIDES, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Nicola Miller petitions this Court for review of a Board of Immigration
Appeals (“BIA”) removal order. An immigration judge found Miller removable
pursuant to Immigration and Nationality Act (“INA”) § 237(a)(2)(A)(ii), as an
alien twice convicted of a crime involving moral turpitude. The BIA affirmed.
       The INA affords this Court jurisdiction to review final orders of removal.
See 8 U.S.C. § 1252(b). We review de novo the classification of a state conviction
as a crime involving moral turpitude. Hyder v. Keisler, 506 F.3d 388, 390 (5th


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-60682     Document: 00512533708     Page: 2   Date Filed: 02/14/2014



                                  No. 11-60682

Cir. 2007).    In classifying Miller’s conviction of grand theft, FLA. STAT.
§ 812.014(2)(a), (c)(1), as a crime of moral turpitude, the immigration judge
looked beyond the conviction record to a police report, as permitted under the
analytical framework proposed by the Attorney General in Matter of Silva-
Trevino, 24 I. & N. Dec. 687 (A.G. 2008). This Court, however, recently held that
the Silva-Trevino framework—insofar as it permits extrinsic examination of
documents outside of the conviction record—conflicts with the unambiguous
language of the INA. See Silva-Trevino v. Holder, No. 11-60464, --- F.3d ---- (5th
Cir. 2014). As a consequence, that analytical method does not displace Circuit
precedent, which precludes examination of the police report. See Amouzadeh v.
Winfrey, 467 F.3d 451, 455 (5th Cir. 2006) (describing the Circuit’s modified-
categorical approach); United States v. Murillo-Lopez, 444 F.3d 337, 340 (5th Cir.
2006) (listing the documents made available for review by Shepard v. United
States, 544 U.S. 13 (2005)) (other citations omitted). Accordingly, we GRANT
Miller’s petition, VACATE the BIA’s decision, and REMAND for further
proceedings.




                                        2